           Case 1:19-cv-06284-ALC Document 60 Filed 01/13/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ABDOULAYE TRAORE,

                                Plaintiff,

         -v-
                                                           CIVIL ACTION NO.: 19 Civ. 6284 (ALC) (SLC)
JOAN LEWIS-ROBINSON, V. TAMOLA, ANTHONY
                                                                               ORDER
ANNUCI, CITY OF NEW YORK, and the WILLOWS
MEN HOMELESS SHELTER,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the status conference held today, January 13, 2021, the State Defendants

shall submit a letter to the Court by February 19, 2021 stating whether they have authorization

to participate in settlement discussions. At that time, the Court will assess whether and when

to schedule the settlement conference.

         The Clerk of Court is respectfully directed to mail a copy of this order to the Plaintiff at

the below address.


Dated:          New York, New York
                January 13, 2021

                                                        SO ORDERED



                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge


Mail To:        Abdoulaye Traore
                306 West 93rd Street, Apt. 57
                New York, NY 10025
